PER CURIAM:
Malik Lucien Eanes appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582 (2006). We have reviewed the record and conclude that the district court did not abuse its discretion. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (stating standard of review). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.